Case 7:19-cv-03839-VB Document 46 Filed 09/17/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT 1
SOUTHERN DISTRICT OF NEW YORK
i
4

 

     

ELECTRONICALLY orl i
enn enneceneeeenee x c py feon fen
PAUL HARDEN, BATE FILED: [ %
Plaintiff, Pen ff mersen ee BU
ORDER
Vv.
19 CV 3839 (VB)

SERGEANT SAHAD and LORIE BADGER, : / /
Defendants, cong axed G - / | -L0
vee ee eee x . Chambers-6f Vincent L, Briccetti !
ik !

 

Plaintiff, proceeding pro se and in forma pauperis, brings this civil rights action against
defendants Sergeant Sahad and Lorie Badger. (Doc. #2).

On April 13, 2020, defendants moved to dismiss plaintiff's second amended complaint.
(See Doc. #34).

By letter dated April 20, 2020, plaintiff requested a 60-day extension of time to respond
to defendants’ motion. (Doc. #36). By Order dated April 23, 2020, the Court extended to June
29, 2020, plaintiff's time to oppose the motion. (Doc. #37).

By letter dated June 22, 2020, plaintiff requested a further extension of time, for four
weeks, to respond to defendants’ motion. (Doc. #42). By Order dated June 29, 2020, the Court
extended to July 27, 2020, plaintiff's time to oppose the motion. (Doc. #43).

Plaintiff failed to oppose the motion by July 27, 2020, Accordingly, by Order dated
August 7, 2020, the Court sua sponte extended to September 8, 2020, plaintiffs time to oppose
defendants’ motion. (Doc. #44). The August 7 Order warned plaintiff, in bold and underlined
font, that if plaintiff failed to respond to the motion by September 8, 2020, the motion would be
deemed fully submitted and unopposed. (Id.).

To date, plaintiff has failed to oppose the motion or seek an extension of time in which to
do so.

Accordingly, the Court deems the motion fully submitted and unopposed, and will
consider the motion in due course.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
Case 7:19-cv-03839-VB Document 46 Filed 09/17/20 Page 2 of 2

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: September 16, 2020
White Plains, NY SO ORDEREI¥

Jose

Vincent L. Briccetti
United States District Judge

 
